Title: From George Washington to Ludwell Lee and Roger West, 24 October 1793
From: Washington, George
To: Lee, Ludwell,West, Roger


          
            Gentlemen,
            Mount Vernon 24 Octor 1793.
          
          The address of the Landholders & Inhabitants of Fairfax County, forwarded to me by
            you, has been received.
          It is a source of much pleasure to me to find my Fellow Citizens of
            Fairfax among those spirited republicans of the United States, who declare to the world
            their firm determination to support the Government they have chosen for themselves,
            & to oppose with manly resolution any attempts to weaken the public confidence
            therein, or to interrupt the repose they now enjoy, or a state of peace to which their
            interest & happiness are so closely allied.
          In fulfilling the duties which are attendant on the trust with which my Country men
            have honored me, my highest gratification is in meriting & receiving their approving
            voice; I therefore request you to communicate to the Citizens of Fairfax the pleasure I
            derive from their approbation of my public conduct, and to assure them of my constant
            and unremitted attention to the promotion of the prosperity and happiness of my Fellow
            Citizens of these States.
          
            Go. Washington
          
        